TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00075-CV


In re Clifford Zeifman




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Clifford Zeifman has filed a motion to dismiss his petition for writ of
mandamus.  In the motion, he states that all matters in controversy that were the subject of
his petition for writ of mandamus and his amended petition for writ of mandamus filed on
February 7 and 14, 2007, respectively, have been fully settled and compromised by agreement. 
He states that he no longer desires to prosecute this action.  We grant the motion and dismiss
the appeal.  Tex. R. App. P. 42.1(a).


					__________________________________________
					Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   March 16, 2007